Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
The only assignment of error we can notice is, ’the first, which objects to the description of the land as insufficient. In actions before Justices of the Peace, the same strictness is not required as in courts of record, and we see no reason to doubt that the description in this case .of the premises sued for, is sufficiently definite to enable the administration ot substantial justice. It has also been well urged, that in many of these cases where force and threats are complained of, it may be impossible for the injured party to obtain a more accurate description, which could only be done by a regular survey, from which he may be intimidated by fear of violence.
The other assignments of error are not well taken, as they depend on a bill of exceptions, or statement of the case, which was filed ex parte, and has no verity. It is no part of the record, and should not have been set up.
The judgment is affirmed.